DONNELLY, Judge (specially concurring). I concur in the result reached by the majority but for the following reasons. The trial court dismissed plaintiff’s complaint for failure to state a claim upon which relief can be granted under N.M.R. Civ.P. 12(b)(6), N.M.S.A.1978, and determined that the alleged defamatory publication was constitutionally protected as a statement of opinion under the Supreme Court decision in Gertz v. Robert Welch, Inc., 418 U.S. 323, 94 S.Ct. 2997, 41 L.Ed.2d 789 (1974). The basis for such privilege stems from dicta contained in Gertz. The issue involved in this appeal is a matter of first impression. Whether a statement is privileged is a question of law for the court to decide. Gengler v. Phelps, 92 N.M. 465, 589 P.2d 1056 (Ct.App.), cert. denied, 92 N.M. 353, 588 P.2d 554 (1979); Rosenblatt v. Baer, 383 U.S. 75, 86 S.Ct. 669, 15 L.Ed.2d 597 (1966); and whether an allegedly defamatory statement constitutes a statement of fact or opinion is a question of law for the court to determine. Gregory v. McDonnell Douglas Corp., 17 Cal.3d 596, 131 Cal.Rptr. 641, 552 P.2d 425 (1976); Bucher v. Roberts, 198 Colo. 1, 595 P.2d 239 (1979), (en banc); Slawik v. News-Journal Company, 428 A.2d 15 (Del.Supr.1981). The court in Gertz stated: “Under the First Amendment there is no such thing as a false idea. However pernicious an opinion may seem, we depend for its correction not on the conscience of juries but on the competition of other ideas. But there is no constitutional value in false statements of fact.” From the above language in Gertz, the rule has evolved that there are two kinds of expressions of opinion: (1) Pure opinion, where the declarant states the facts on which he bases his opinion of plaintiff and then comments as to plaintiff’s conduct, qualifications or character. Such opinions are based upon facts which are admitted or set forth in the publication itself. In such case, the reader is able to determine for himself whether the comment is well-founded or not. (2) The second type of opinion exists where a declarant states an opinion regarding the plaintiff and the comment creates a reasonable inference that the opinion is justified by the existence of undisclosed defamatory facts. The first category of opinion as described above has been declared as constitutionally protected in Gertz, however, the second type is not if the undisclosed facts are defamatory. Restatement (Second) of Torts, § 566 Comments b, c (1976). The alleged defamatory statement which is the subject of this suit falls within the second classification of opinions recognized in Gertz. Thus, plaintiff’s complaint is sufficient to withstand a motion to dismiss for failure to state a cause of action. Such determination of course does not reach the merits of plaintiff’s claims. In the instant case, involving a comment implying the existence of undisclosed defamatory facts that justify the opinion: It is the function of the court to determine whether an expression of opinion is capable of bearing a defamatory meaning because it may reasonably be understood to imply the assertion of undisclosed facts that justify the expressed opinion about the plaintiff or his conduct, and the function of the jury to determine whether the meaning was attributed to it by the recipient of the communication. Restatement (Second) of Torts § 566, Comment c. Then, it is the truth of falsity of these undisclosed facts that must be determined and which are at issue. Plaintiff’s complaint asserts that defendants published the alleged defamatory statement concerning the defendant (1) negligently, (2) intentionally, or (3) with reckless disregard of plaintiff’s reputation. Plaintiff has prayed for both general damages and punitive damages. No claim of special damages is alleged. In the instant case in order to determine the sufficiency of plaintiff’s complaint against defendants, it is essential to determine plaintiff’s status as either a “public figure” or “private person,” since such status is a key to ascertaining the sufficiency of the allegations of plaintiff’s complaint in respect to claims for damages and the burden of proof that plaintiff must attempt to meet. Under the decision of the New York Times Co. v. Sullivan, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686, 95 A.L.R.2d 1412 (1964), a plaintiff who is a “public official” may not recover damages for false defamatory publications relating to his official conduct unless he proves the statement was made with “actual malice.” Curtis Publishing Co. v. Butts, 388 U.S. 130, 87 S.Ct. 1975, 18 L.Ed.2d 1094 (1967), similarly requires proof of “actual malice” for defamatory statements of public figures.” In Gertz, the court held that public officials and public figures may recover for defamatory publications only upon clear and convincing proof that the defamatory statement was made with “actual malice,” that is, with knowledge of its falsity or with reckless disregard of the truth. Gertz further held that, in actions for defamation brought by “private persons,” a state may not impose liability without fault, but may adopt an appropriate standard of fault. Although there is no reported New Mexico decision adopting a standard of liability in actions by private persons against media defendants in the aftermath of Gertz, the drafters of N.M.U.J.I.Civ. 10.14, N.M.S.A.1978, (Repl.1980), have incorporated a negligence standard as to the requirement as to degree of fault. Gertz also enunciated the rule that a private person in a libel action against a media defendant may not recover damages except for “actual injury,” unless he is able to prove such publication was made with “knowledge or falsity or reckless disregard for the truth.” See also Ammerman v. Hubbard Broadcasting, Inc., 91 N.M. 250, 572 P.2d 1258, (Ct.App.), cert. denied, 91 N.M. 249, 572 P.2d 1257 (1977). Thus, an important issue in the instant case is whether plaintiff is determined to be a “private person” or a “public figure.” Such determination necessarily affects the question whether plaintiff’s proof must be by a preponderance of the evidence or by “clear and convincing evidence.” Committee Comments N.M.U.J.I.Civ. 10.17. Contrary to the decision in Ammerman and N.M.U.J.I.Civ. 10.18, the burden of pleading and proving truth or falsity may have been shifted from defendant to plaintiff by the Gertz decision. But it is also imperative to ascertain whether plaintiff is a “public figure” or “private person.” As observed in Restatement (Second) of Torts § 580B, Comment j: Since the constitutional requirement of negligence or a higher degree of fault is now applicable to defamation actions in general, it is clearly a restriction on the cause of action for defamation. For this reason it is unlikely to be called a “constitutional privilege.” .. . The burden of proof of showing fault is undoubtedly upon the plaintiff. ... As a practical matter, in order to meet the constitutional obligation of showing defendant’s fault as to truth of falsity, the plaintiff will necessarily find that he must show the falsity of the defamatory communication. There has been no indication that proof of fault in the ordinary defamation case must meet the unusual standard of “clear and convincing proof” that the Supreme Court has held to be required in showing knowledge or reckless disregard as to falsity in an action by a public official or a public figure. Determination of whether one is a “public figure” or a “private person” is a question of law. Ammerman v. Hubbard Broadcasting, Inc., supra; Rosenblatt v. Baer, supra; Stone v. Essex County Newspapers, Inc., 367 Mass. 849, 330 N.E.2d 161 (1975). Necessarily, however, the court must have some evidence before it in order to make this decision. See also, N.M.U.J.I. Civ. 10.10. Since Gertz clearly has had an impact upon the law of defamation in New Mexico, has raised unanswered questions as to the law of libel, and has imposed constitutional requisites relative to both pleadings and proof, it is vital to delineate the areas where the trial court properly may rule as a matter of law, and those areas where the issues may be left to the trier of fact. Since the issue before the trial court was a matter of first impression, in my opinion it is essential to articulate guidelines for the trial court in performing its role in ruling upon motions to dismiss for failure to state a claim and for summary judgment, where constitutional issues of privilege are asserted.